Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the finger receiving part comprises at least one finger receiving part, and is configured to stretch in one direction and to cover an upper end of a companion animal's toe” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 and 7 recite method steps in an apparatus claim: “into which a user’s finger is INSERTED” and “presses the finger”. These are action verbs in which shows no structural limitations. Therefore, it is unclear what structural feature Applicant is attempting to claim.

Claim 2 recites “wherein the finger receiving part comprises at least one finger receiving part, and is configured to stretch in one direction and to cover an upper end of a companion animal's toe”, which is indefinite. The claim recites “at least one finger receiving part” then immediately jumps into “to cover an upper end of a companion animal’s toe”. However, Figure 3 clearly shows that the upper end of the toe is being pressed on by the index finger and thumb, and the finger receiving part receives the user’s finger but otherwise does not make contact with the animal’s toe, much less cover an upper end of the toe. Therefore, it is unclear what structural feature Applicant is attempting to claim with this claim language and how the recitation corresponds to Applicant’s disclosure. 


Claim(s) 7-8 describe the invention in terms of a particular user. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989). The term “finger” is indefinite. Due to varying sizes and shapes of said fingers it is unknown how each specific finger is supposed to work with the device.

Claim 9 recites “the body plate of the claw trimming part is gently curved in an arc shape in a width direction of the body plate”, which is indefinite. The term “gently” is inconspicuous and the metes and bounds of the claim are unclear.  It can be seen in fig. 1 – 8 that the body plate is curved throughout. In which it is curved in both the width and length direction, almost as like an oval shape. It is unknown what is meant by this claim language when the figures show otherwise. “Gently” is not a sufficiently well-define shape or structure. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20100288833 A1) in view of Katz (US 6098250 A).
Examiner notes that although Santos is used for drill heads, it closely relates to applicant’s invention and can be used as a supporting device for trimming claws of a companion animal.
Regarding claim 1, Santos discloses a supporting device for trimming claws of a companion animal (examiner disclosure above), the supporting device comprising:  a claw trimming part (drill gauge 120, holes 210, fig. 2A).
Santos does not specifically state a finger receiving part having a finger receiving hole into which a user's finger is inserted or a claw trimming part connected to one side of the finger receiving part, and configured to expose a companion animal's claw by blocking fur of the claw.
However, Katz is in the field of fastening devices (abstract) and teaches a finger receiving part having a finger receiving hole into which a user's finger is inserted (loops 10, fig. 1).
Although Santos doesn’t specifically state that it is configured to expose a companion animal's claw by blocking fur of the claw it is capable of doing so, (as seen in fig. 2A) which is comparable to applicant’s invention. Also, with regards to “a claw trimming part connected to one side of the finger receiving part”, it can be seen in fig. 9 of Katz that it is able to be connected and lopped through other devices (abstract, regarding the loops may be interlocked to surround and secure an object, or the loops may be directly attached to the object to be secured). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Santos with the finger receiving holes of Katz. Doing so would allow not only the loops may be interlocked to surround and secure an object, or the loops may be directly attached to the object to be secured (from Katz abstract), but also the insertion of a user finger to securely use the drill gauge.

Regarding claim 3, Santos as modified discloses the supporting device of claim 1, and further discloses wherein the finger receiving part has a long axis and a short axis (from Katz, loops 10, fig. 1), and when the user's finger is inserted into the finger receiving hole, the finger receiving hole is configured to be brought into close contact with the user's finger along the short axis (from Katz, loops 10, fig. 1). 
Although not specifically stated by Katz, it can be seen in fig. 1 of Katz that Katz does indeed have finger receiving holes that have both short and long axes. In which the ‘users’ fingers will be closer to the short axis than the longer axis when inserted.

Regarding claim 4, Santos as modified discloses the supporting device of claim 1, and further discloses a main exposing hole (from Santos, drill gauge 120, holes 210, fig. 2A), the body plate having a plate shape for pushing the fur of the companion animal's claw (stated above) and the main exposing hole being provided by perforating one surface of the body plate (from Santos, holes 210, fig. 2A), so that the claw is exposed through the main exposing hole (obvious such as the drill head being exposed through the drill gauge).

	Regarding claim 5, Santos as modified discloses the supporting device of claim 4, and further discloses wherein the claw trimming part has an auxiliary exposing hole at one side of the main exposing hole (from Santos, holes 210, fig. 2A), the auxiliary exposing hole having a size different from a size of the main exposing hole (from Santos, para. [0014], regarding each of the plurality of through holes 210 may have a unique diameter).

Regarding claim 6, Santos as modified discloses the supporting device of claim 1, and further discloses a connection part provided between the finger receiving hole and an adjacent finger receiving hole (from Katz, see fig.1 where there’s a connection part between holes 10; strap 1, fig. 1).

Regarding claim 9, Santos as modified discloses the supporting device of claim 4, and further discloses wherein the body plate of the claw trimming part is gently curved in an arc shape in a width direction of the body plate (from Santos, see corners of fig. 2A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20100288833 A1) in view of Katz (US 6098250 A) and in further view of Jennings (US20090317454A1).

Regarding claim 7, Santos as modified discloses the supporting device of claim 1, but does not specifically disclose a supporting part having a taper shape tapering from an edge of the finger receiving hole toward a center of a circle, wherein the supporting part is formed of an elastic material and presses the finger inserted in the finger receiving hole.
However, Jennings is in the field of securement means (abstract) and teaches a supporting part having a taper shape tapering from an edge of the finger receiving hole toward a center of a circle (inner wall 26 and outer wall 27, fig. 15a and 15b), wherein the supporting part is formed of an elastic material and presses the finger inserted in the finger receiving hole (Portions 20A and 20B may be gauze or any other suitable material; see also fig. 15a and 15b; abstract, regarding a dressing having a flexible sleeve shaped).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Santos with the tapering and support part from Jennings. Doing so would allow a finger to be inserted and the ability for it to be secure. In which the tapering would allow for a tighter grip, leading to more security (from Jennings, para. [0003], regarding adequately secured by closing the flaps). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20100288833 A1) in view of Katz (US 6098250 A) and in further view of Elsenheimer (US 3597950 A)
Regarding claim 8, Santos as modified discloses the supporting device of claim 4, but does not specifically disclose wherein the finger receiving part having an extension part, the extension part being configured as a groove at one side of the finger receiving part and being configured to enlarge a size of the finger receiving hole as the groove is enlarged by physical force in response to thickness of the user's finger.
However, Elsenheimer is in the field of pivotal bodies (abstract), and teaches wherein the finger receiving part having an extension part (axle member 17, fig. 3), the extension part being configured as a groove at one side of the finger receiving part and being configured to enlarge a size of the finger receiving hole as the groove is enlarged by physical force in response to thickness of the user's finger (axle member 17, fig. 3; col. [2], lines 32-36, regarding  member 26 together function as a spring finger that is relatively rigid throughout the length of such member 26 and into such rear portion 28, and that yieldingly moves as a whole inwardly under applied pressure with such top section as a fulcrum).
Although Elsenheimer does not specifically state it can be used for receive a finger, it can be seen in fig. 1-5 that a finger can be received through Elsenheimer’s invention.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Santos with the structure of the extension part from Elsenheimer. This would allow Katz to have a structure as seen in fig. 3 of Elsenheimer. Doing so would allow the receiving hole to enlarge a size of the finger receiving hole as the finger receiving hole is enlarged by physical force in response to thickness of the user's finger, so that a user having thick fingers can easily use the supporting device.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN KIM NGUYEN/            Examiner, Art Unit 3647                                                                                                                                                                                            /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647